Case 5:20-cv-04119 Document 1-1 Filed 06/22/20 Page 1 of 21




                                                 EXHIBIT A
                                                                                      S-fa-C I 1-0                                                          /7 :qs~
                            Case 5:20-cv-04119 Document 1-1 Filed 06/22/20 Page 2 of 21

                                                                                                                                                     SUM-100
                                          SUMMONS                                                                        FOR COURT USE ONLY
                                                                                                                     (SOLO PARA USO OS LA CORTE)
                                   (CITACION JUDICIAL)
NOTICE TO DEFENDANT:                                                                                          E-FILED
(AVISO AL DEMANDADO):
                                                                                                              4/28/2020 2:48 PM
 COSTCO WHOLESALE CORPORATION; and DOES 1 through 50,                                                         Clerk of Court
 inclusive,                                                                                                   Superior Court of CA,
YOU ARE BEING SUED BY PLAINTIFF;                                                                              County of Santa Clara
(LO ESTA DEMANDANDO EL DEMANDANTE):                                                                           20CV366341
 ANTHONY KRISTY, as an individual and                                                                         Reviewed By: R. Tien
 on behalf of all others similarly situated,                                                                  Envelope: 4292032

  NOTICEI You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
 below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Online Self-Help Center {www.courtinfo.ca.gov/seffhetp). your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
 the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
 may be taken without further warning from the court.
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site {www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
 {www.courtinfo.ca.gov/selfhelp). or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 iAVISOl Lohan demandado. Si no responde dentro de 30dias, ia corfept/ede decidiren su contra sin escucharsu versidn. Lea la informacidn a
 continuacidn.
    Tiene 30 dIas DE CALENDARIO despuds de que te entreguen esta citacidn y papeles legates para presenter una respuesta por escrito en esta
 code y hacer que se entregue una copia al demandante. Una carta o una llamada telefdnica no to profegen. Su respuesta por escn'fo tiene que estar
 en formato legal correcto si desea que procesen su caso en la code. £s posible que haya un formutario que usted pueda usar para su respuesta.
 Puede encontrar estos fotmularios de la code y mds informacidn en el Centro de Ayuda de las Codes de California fwvwv.sucorte.ca.gov,), en la
 biblioteca de leyes de su condado o en la code que le quede mds cerca. Si no puede pagarla cuola de presentacidn, pida al secretario de la code
 que le dd un formulario de exencidn de pago de cuofas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la code le
 podrd quitar su sueldo, dinero y bienes sin mds advedencia.
   Hay otros requisites legates. £s recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
 remisidn a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisites para obtener servicios legates gratuitos de un
 programa de servicios legates sin fines de lucre. Puede encontrar estos grupos sin fines de lucre en el silio web de California Legal Serwees,
 (Www.lawheIpcalifornia.orgJ, en el Centro de Ayuda de las Codes de California, fwww.sucorte.ca.gov) o ponidndose en contacto con la code o el
 colegio de abogados locales. A VISO: Por ley, la code tiene derecho a reclamar las cuofas y los costos exentos por imponer un gravamen sobre
 cualquier recuperacidn de $10,000 6 mis de valor recibida mediante un acuerdo o una concesion de arbitraje en un casode derecho civil. Tiene que
 pagar el gravamen de la code antes de que la code pueda desechar el caso.
The name and address of the court is;                                                                    CASE NUMBER'
                                                                                                         (Numero del Casof
(El nombre y direccidn de la corte es):
                                                                                                                    20CV366341
 Superior Court of California, County of Santa Clara
 191 N. First Street, San Jose, CA 95113
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
(Ei nombre, la direccidn y el numero de teldfono del abogado del demandante, o del demandante que no tiene abogado, es):
Larry W. Lee (SBN 228175)/Diversity Law Group, 515 S. Figueroa St. #1250, LA, CA 90071, 213-488-6555

DATE:                                                                         Clerk, by                                                               , Deputy
            4/28/2020 2:48 PM                  Clerk of Court                                 R. Tien
(Fecha)                                                                       fSecrefano)                                                              (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons fform POS-OfO).)
(Para prueba de entrega de esta citatidn use el formulario Proof of Service of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
                                  1. I  I as an individual defendant.
                                  2. I  ] as the person sued under the fictitious name of fspec/fy):


                                     3.         on behalf of (specify):
                                                                                               wholes le                                                            ^

                                          under:      D CCP 416.10 (corporation)                 [             ]   CCP 416.60 (minor)
                                                   __ ^ CCP 416.20 (defunct corporation)         [             ]   CCP 416.70 (conservatee)
                                                   I   I CCP 416.40 (association or partnership) I             ]   CCP 416.90 (authorized person)

                                          yl       I   I other fspec/7y):
                                     4. I j/yi by personal delivery on fdafe);
                                                                                                                                                         Page 1 of 1
 Form Adopted for Martdatory Use                                       SUMMONS                                                Code of Civil Procedure §§ 412.20. 465
   Judidsl Council of California                                                                                                                'NvM.courtinlo.ca.gov
  SUU-100 (Rev. July 1, 2009)
              Case 5:20-cv-04119 Document 1-1 Filed 06/22/20 Page 3 of 21


                                                                       E-FILED
                                                                       4/28/2020 2:48 PM
                                                                       Clerk of Court
     Larry W. Lee (State Bar No. 228175)                               Superior Court of CA,
     Max W. Gavron (State Bar No. 291697)'                             County of Santa Clara
 2   DIVERSITY LAW GROUP, P.C.
                                                                       20CV366341
     515 S. Figueroa Street, Suite 1250
 3                                                                     Reviewed By: R. Tien
     Los Angeles, CA 90071
 4   (213) 488-6555
     (213) 488-6554 facsimile
 5
 6   William L. Marder, Esq. (State Bar No. 170131)
     Polaris Law Group LLP
 7   501 San Benito Street, Suite 200
     Hollister, CA 95023
 8   Tel: (831) 531-4214
 9   Fax:(831) 634-0333

10   Attorneys for Plaintiff and the Class


                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
12
                                 FOR THE COUNTY OF SANTA CLARA
13
14
     ANTHONY KRISTY, as an individual and          Case No.:   20CV366341
15   on behalf of all others similarly situated,
                                                   CLASS AND REPRESENTATIVE ACTION
16                 Plaintiffs,                     COMPLAINT FOR DAMAGES FOR:
17
            vs.                                    (1) VIOLATION OF CAL. LABOR CODE §§
18                                                     201-203;
     COSTCO WHOLESALE                              (2) VIOLATION OF CAL. LABOR CODE §§
19   CORPORATION; and DOES 1 through                   2698, ETSEQ.;
20   50, inclusive.

21                  Defendants.                    DEMAND OVER $25,000.00

22

23
24

25
26
27

28

                                                     1

                             CLASS AND RLPRKSLNTATIVr. ACTION COMPLAINT
                   Case 5:20-cv-04119 Document 1-1 Filed 06/22/20 Page 4 of 21




 1            Plaintiff Anthony Kristy (“Plaintiff’) hereby submits this Class and Representative
 2   Action        Complaint   (“Complaint”)   against       Defendant   Costco   Wholesale   Corporation

 3   (“Defendant”) and Does 1 through 50 (hereinafter collectively referred to as “Defendants”), on
 4   behalf of himself and a class of all other similarly situated current and former employees of

 5   Defendants for civil and statutory penalties under the California Labor Code as follows:

 6                                             INTRODUCTION

 7            1.       This class and representative action is within the Court’s jurisdiction under

 8   California Labor Code sections 201-203, 246, and 2698 et seq.

 9            2.       This Complaint challenges systemic illegal employment practices resulting in

10   violations of the California Labor Code against individuals who worked for Defendants.
11            3.       Plaintiff is informed and believes, and based thereon alleges, that Defendants,

12   Jointly and severally, have acted intentionally and with deliberate indifference and conscious

13   disregard to the rights of all employees by Defendants’ failure to properly calculate the rate of
14   pay for employees paid sick time and failure to pay all wages due at the time of termination

15   and/or separation from employment.

16            4.       Plaintiff is informed and believes, and based thereon alleges, that Defendants

17   have engaged in, among other things a system of willful violations of the California Labor Code

18   by creating and maintaining policies, practices and customs that knowingly deny employees the

19   above stated rights and benefits.
20                                     JURISDICTION AND VENUE

21            5.       The Court has jurisdiction over the violations of California Labor Code sections

22   201-203, 246, and 2698 et seq.
23            6.       Venue is proper in Santa Clara County because Defendant operates stores in Santa
24   Clara County, and Plaintiff was employed by Defendant in Santa Clara County.

25                                                PARTIES
26            7.       Plaintiff was employed by Defendant from approximately November 2017,

27   through April 2020. Throughout Plaintiffs employment with Defendant, he has been a non­

28   exempt, hourly employee.

                                                         2

                                CLASS AND RLI’RLSLNTATIVL ACTION COMPLAINT
              Case 5:20-cv-04119 Document 1-1 Filed 06/22/20 Page 5 of 21




 1          8.      Plaintiff was and is the victim of the policies, practices, and customs of
 2   Defendants complained of in this action in ways that have deprived her of the rights guaranteed

 3   by California Labor Code sections 201-203, 246, and 2698 el seq.
 4          9.      Plaintiff is informed and believes, and based thereon alleges, that Costco

 5   Wholesale Corporation is a Washington corporation that maintains operations in the State of

 6   California, including stores in Santa Clara, California.

 7           10.    Plaintiff is informed and believes, and based thereon alleges, that at all times

 8   herein mentioned Defendants are and were business entities, individuals, and partnerships,

 9   licensed to do business and actually doing business in the State of California. As such, and based

10   upon all the facts and circumstances incident to Defendants’ business, Defendants are subject to
     the California Labor Code.
12           11.    Plaintiff does not know the true names or capacities, whether individual, partner

13   or corporate, of the defendants sued herein as Does 1 through 50, inclusive, and for that reason,
14   said defendants are sued under such fictitious names, and Plaintiff prays for leave to amend this

15   complaint when the true names and capacities are known. Plaintiff is informed and believes and

16   based thereon alleges that each of said fictitious defendants was responsible in some way for the
17   matters alleged herein and proximately caused Plaintiff and members of the general public and

18   class to be subject to the illegal employment practices, wrongs and injuries complained of herein.

19           12.    At all times herein mentioned, each of said Defendants participated in the doing

20   of the acts hereinafter alleged to have been done by the named Defendants; and furthermore, the
21   Defendants, and each of them, were the agents, servants and employees of each of the other

22   Defendants, as well as the agents of all Defendants, and at all times herein mentioned, were
23   acting within the course and scope of said agency and employment.
24          13.     Plaintiff is informed and believes, and based thereon alleges, that at all times

25   material hereto, each of the Defendants named herein was the agent, employee, alter ego and/or

26   joint venturer of, or working in concert with each of the other co-Defendants and was acting

27   within the course and scope of such agency, employment, joint venture, or concerted activity. To

28   the extent said acts, conduct, and omissions were perpetrated by certain Defendants, each of the

                                                      3

                             CLASS A^M) RLPRESKNTATIVE AC'I ION COMPLAINT
              Case 5:20-cv-04119 Document 1-1 Filed 06/22/20 Page 6 of 21




 I   remaining Defendants confirmed and ratified said acts, conduct, and omissions of the acting

 2   Defendants.

 3          14.     At all times herein mentioned, Defendants, and each of them, were members of,

 4   and engaged in, a joint venture, partnership and common enterprise, and acting within the course

 5   and scope of, and in pursuance of, said joint venture, partnership and common enterprise.

 6          15.     At all times herein mentioned, the acts and omissions of various Defendants, and

 7   each of them, concurred and contributed to the various acts and omissions of each and all of the

 8   other Defendants in proximately causing the injuries and damages as herein alleged. At all times

 9   herein mentioned. Defendants, and each of them, ratified each and every act or omission

10   complained of herein. At all times herein mentioned, Defendants, and each of them, aided and

11   abetted the acts and omissions of each and all of the other Defendants in proximately causing the

12   damages as herein alleged.

13                                  CLASS ACTION ALLEGATIONS
14          16.     Definition: The named individual Plaintiff seeks class certification, pursuant to

15   California Code of Civil Procedure section 382. Plaintiff proposes the following class and

16   subclasses:

17                  a. All non-exempt employees of Defendant in the State of California who were

18                       paid sick pay wages during their employment and whose employment ended

19                       at any time between April 6, 2017, through the present (the “Class”);

20                  b.   All non-exempt employees of Defendant in the State of California who were

21                       paid sick pay wages and non-discretionary incentive wages, including, but not

22                       limited to, shift differential wages, in the same workweek during their

23                       employment and whose employment ended           at any time between April 6,

24                       2017, through the present (“Subclass 1”); and

25                 c. All non-exempt employees of Defendant in the State of California who were

26                       paid non-discretionary incentive wages, including, but not limited to, shift

27                       differential wages, within 90 days prior to the payment of sick pay wages

28                       during their employment and whose employment ended at any time between

                                                      4

                              CLASS AND REPKKSKNTATIVE ACTION COMPLAINT
              Case 5:20-cv-04119 Document 1-1 Filed 06/22/20 Page 7 of 21




 I                       April 6, 2017, through the present (“Subclass 2”).

 2           17.    Numcrosity: The members of the Class are so numerous that joinder of all

 3   members would be impractical, if not impossible. The identity of the members of the Class is

 4   readily ascertainable by review of Defendant’s records, including payroll records. Plaintiff is

 5   informed and believes, and based thereon alleges, that Defendant failed to properly calculate the

 6   proper rate of pay for sick pay for employees in violation of Labor Code section 246, and, as a

 7   result, failed to pay all wages due upon separation from employment pursuant to Labor Code

 8   sections 201-203.

 9           18.    Adequacy of Representation: The named Plaintiff is fully prepared to take all

10   necessary steps to represent fairly and adequately the interests of the Class defined above.

11   Plaintiffs attorneys are ready, willing, and able to fully and adequately represent the Class and

12   the individual Plaintiff Plaintiffs attorneys have prosecuted and settled wage-and-hour class

13   actions in the past and currently have a number of wage-and-hour class actions pending in

14   California slate and federal courts.

15           19.    Common Question of Law and Fact: There are predominant common questions

16   of law and fact and a community of interest amongst Plaintiff and the claims of the Class

17   concerning Defendants’ policy and practice of failing to pay sick pay wages at the proper regular

18   rate of pay.

19           20.    Typicality: The claims of Plaintiff are typical of the claims of all members of the

20   Class in that Plaintiff suffered the harm alleged in this Complaint in a similar and typical manner

21   as the Class Members. As with other California employees, Plaintiff was not paid his sick pay at

22   the proper regular rate of pay. As a result of this, he and other employees who no longer work

23   for Defendants did not receive all of their wages due and owing at the conclusion of their

24   employment with Defendants. Accordingly, Plaintiff is a victim of Defendants’ violation of

25   California Labor Code sections 201-03, as are the putative class members.

26           21.    The California Labor Code section upon which Plaintiff bases these claims is

27   broadly remedial in nature. These laws and labor standards serve an important public interest in

28   establishing minimum working conditions and standards in California. These laws and labor

                                                      5
                              CLASS AND RLPRESENTATIVL ACTION COMPLAINT
              Case 5:20-cv-04119 Document 1-1 Filed 06/22/20 Page 8 of 21




     standards protect the average working employee from exploitation by employers who may seek

 2   to take advantage of superior economic and bargaining power in setting onerous terms and

 3   conditions of employment.
 4          22.     The nature of this action and the format of laws available to Plaintiff and

 5   members of the Class identified herein make the class action format a particularly efficient and

 6   appropriate procedure to redress the wrongs alleged herein. If each employee were required to

 7   file an individual lawsuit, the corporate Defendants would necessarily gain an unconscionable

 8   advantage since it would be able to exploit and overwhelm the limited resources of each

 9   individual plaintiff with their vastly superior financial and legal resources. Requiring each Class

10   Member to pursue an individual remedy would also discourage the assertion of lawful claims by
II   employees who would be disinclined to file an action against their former and/or current
12   employer for real and justifiable fear of retaliation and permanent damage to their careers at

13   subsequent employment.
14          23.     The prosecution of separate actions by the individual Class Members, even if
15   possible, would create a substantial risk of (a) inconsistent or varying adjudications with respect

16   to individual Class Members against the Defendants and which would establish potentially
17   incompatible standards of conduct for the Defendants, and/or (b) adjudications with respect to

18   individual Class Members which would, as a practical matter, be dispositive of the interest of the

19   other Class Members not parties to the adjudications or which would substantially impair or

20   impede the ability of the Class Members to protect their interests. Further, the claims of the

21   individual members of the Class are not sufficiently large to warrant vigorous individual
22   prosecution considering all of the concomitant costs and expenses.
23          24.     Such a pattern, practice and uniform administration of corporate policy regarding

24   illegal payroll practices described herein is unlawful and creates an entitlement to recovery by

25   Plaintiff and the Class identified herein, in a civil action, for applicable penalties, reasonable

26   attorneys’ fees, and costs of suit according to Code of Civil Procedure sections 218.5 and 1021.5.

27          25.     Proof of a common business practice or factual pattern, which the named Plaintiff

28   experienced and is representative of, will establish the right of each of the members of the

                                                     6

                             CLASS AND REPRKSENTATlVIi: ACTION COMPLAINT
              Case 5:20-cv-04119 Document 1-1 Filed 06/22/20 Page 9 of 21




 I   Plaintiff Class to recovery on the causes of action alleged herein.
 2                                     FIRST CAUSE OF ACTION

 3                            VIOLATION OF LABOR CODE §§ 201-203
 4            (BY PLAINTIFF AND THE CLASS AND SUBCLASSES AGAINST ALL
 5                                            DEFENDANTS)

 6          26.     Plaintiff re-alleges and incorporates by reference paragraphs I through 25 as

 7   though fully set forth herein.

 8          27.     Labor Code § 203 provides that if an employer willfully fails to pay wages owed

 9   in accordance with Labor Code §§ 201 and 202, then the wages of the employee shall continue

10   as a penalty from the due date, and at the same rate until paid, but the wages shall not continue
     for more than thirty (30) days.
12          28.     Labor Code § 201 provides if an employer discharges an employee, the wages

13   earned and unpaid at the time of discharge are due and payable immediately.
14          29.     Labor Code § 202 provides that an employee is entitled to receive all unpaid

15   wages no later than 72 hours after an employee quits his or her employment, unless the employee

16   has given seventy-two (72) hours previous notice of his or her intention to quit, in which case the

17   employee is entitled to his or her wages at the time of quitting.

18          30.     Labor Code § 246 provides that an employee is entitled to receive sick time pay.

19   The employer shall calculate paid sick leave by using one of two calculations: 1) “Paid sick time

20   for nonexempt employees shall be calculated in the same manner as the regular rate of pay for

21   the workweek in which the employee uses paid sick time, whether or not the employee actually

22   works overtime in that workweek;” or 2) “Paid sick time for nonexempt employees shall be

23   calculated by dividing the employee’s total wages, not including overtime premium pay, by the

24   employee’s total hours worked in the full pay periods of the prior 90 days of employment.”

25          31.     Whenever Defendants paid Plaintiff and the Class Members sick time pursuant to

26   California Labor Code § 246, Defendants did so at the incorrect rate of pay. Defendants paid

27   Plaintiff and the Class Members at the base hourly rate of pay, as opposed to the regular rate of

28   pay, which would take into account all non-discretionary bonuses, or by dividing the employees’

                                                       7
                              CLASS AND RLPRKSLNTATIVL ACTION COMPLAINT
              Case 5:20-cv-04119 Document 1-1 Filed 06/22/20 Page 10 of 21




     total wages, not including overtime premium pay, by the employees’ total hours worked in the

 2   full pay periods of the prior 90 days of employment, as required by Labor Code § 246. This

 3   resulted in the employees being underpaid for sick time, and resulted in violations of California
 4   Labor Code §§ 201, 202, and 203, and other derivative Labor Code violations, because

 5   Defendants did not pay, or timely pay, Plaintiff and the Class Members all owing and unpaid

 6   wages for work performed by them during their employment and at the end of their employment.
 7           32.    Defendants willfully failed to pay Plaintiff and the Class Members all their wages

 8   due, as alleged hereinabove and hereinafter, upon the termination of their employment within the
 9   times prescribed by Labor Code §§201 and 202 and are therefore subject to a waiting time

10   penalty. Plaintiff and the Class Members are entitled to recover from Defendants the statutory
11   penalty for each day they were not paid at their regular hourly rate of pay, up to a thirty (30) day

12   maximum pursuant to California Labor Code § 203.
13                                    SECOND CAUSE OF ACTION
14                          VIOLATION OF LABOR CODE § 2698, ETSEQ.

15     (BY PLAINTIFF, ON BEHALF OF THE STATE AND AGGRIEVED EMPLOYEES,
16                                    AGAINST ALL DEFENDANTS)
17          33.     Plaintiff re-alleges and incorporates by reference paragraphs 1 through 32 as
18   though fully set forth herein.

19          34.     Plaintiff brings this cause of action as a proxy for the State of California and in

20   this capacity, seeks penalties on behalf of all Aggrieved Employees from April 20, 2019, through
21   the present, for Defendant’s policy and practice of failing to properly compensate employees for

22   sick pay wages at the regular rate of pay as defined in Labor Code § 246.
23          35.     On or about April 20, 2020, Plaintiff sent written notice to the California Labor &

24   Workforce Development Agency (“LWDA”) of Defendants’ violations of Labor Code sections

25   201, 202, 203, and 246, pursuant to Labor Code section 2698, et seq., the Private Attorney

26   General Act (“PAGA”). To date, the LWDA has not responded to Plaintiffs written notice.

27          36.     As such, pursuant to Labor Code section 2699(a), Plaintiff seeks recovery of any

28   and all applicable civil penalties for Defendants’ violation of Labor Code sections 201, 202, 203,

                                                      8

                              CLASS AND RlIPRLSLNTATIVIi: ACTION COMPLAINT
             Case 5:20-cv-04119 Document 1-1 Filed 06/22/20 Page 11 of 21




     and 246 for the time period described above, on behalf of himself and other Aggrieved

 2   Employees.
 3                                        PRAYER FOR RELIEF
 4          WHEREFORE, Plaintiff prays for judgment for himself and all others on whose behalf

 5   this suit is brought against Defendants, jointly and severally, as follows:

 6                  For an order certifying the proposed Class;
 7          2.      For an order appointing Plaintiff as the representative of the Class as described

 8                  herein;

 9          3.      For an order appointing Counsel for Plaintiff as Class counsel;

10          4.      Upon the First Cause of Action, for penalties pursuant to California Labor Code
11   sections 201, 202, and 203, and for costs and attorneys’ fees;

12          5.      Upon the Second Cause of Action, for civil penalties according to proof pursuant

13   to Labor Code section 2698, et seq., and for costs and attorneys’ fees;
14          6.      On all causes of action for attorneys’ fees and costs as provided by Code of Civil

15   Procedure sections 218.5 and 1021.5; and

16          7.      For such other and further relief the Court may deem just and proper.

17

18   DATED: April 28, 2020                         DIVERSITY LAW GROUP, P.C.

19
20                                                 By:
                                                          Larry W. Lee
21                                                        Max W. Gavron
                                                   Attornevs for Plaintiff and the Class
22

23
24

25
26
27
28

                                                       9

                              CLASS AND   rei’rlslntativl: action complaint
                             Case 5:20-cv-04119 Document 1-1 Filed 06/22/20 Page 12 of 21
                                                                                                                                                              CM-010
 ATTORNEY OR PARTY WTHOUT ATTORNEY (Name. Stale Bar number, and address):                                                    FOR COURT USB ONLY
- Larry W. Lee (SBN 228175) / Max W. Gavron (291697)
  DIVERSITY LAW GROUP
  515 S. Figueroa Street. Suite 1250
  Los Angeles, California 90071                                                                         E lectronically Filed
      TELEPHONE NO.; Q13) 488-6555              FAX NO.: (213)488-6554
 ATTORNEY FOR (wame;; Plaintiff Afithony Kristy                                                         t y Superior Court of CA,
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SANTA CLARA                                                     Z ounty of Santa Clara,
          STREET ADDRESS: ] 91 N. First Street                                                          on 4/28/2020 2:48 PM
          MAILING ADDRESS;
                                                                                                        F eviewed By: R. Tien
         aTY AND ZIP CODE; Sail Jose, CA 95113
            BRANCH NAME Downtown Superior Court
                                                                                                        C ase #20CV366341
     CASE NAME:                                                                                         1 nvelope: 4292032
     Anthony Kristy v. Costco Wholesale Corporation
                                                                                                       CASE NUMBER;
     CIVIL CASE COVER SHEET                                   Complex Case Designation
 ZH Unlimited            I    I Limited                                                                            20CV366341
                                                        I     I Counter        I    I Joinder
       (Amount                  (Amount                                                                 JUDGE;
       demanded                 demanded is             Filed with first appearance by defendant
       exceeds $25,000)         $25,000 or less)             (Cal. Rules of Court, rule 3.402)           OEPT;

                                    Items 1-6 below must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case:
    Auto Tort                                        Contract                                  Provisionally Complex Civil Litigation
   EZI Auto (22)                                      -- I Breach of contractAwarranty (06)    (Cal. Rules of Court, rules 3.40(^3.403)
   I    I Uninsured motorist (46)                          I Rule 3.740 collections (09)       I   I Antilrust/Trade regulation (03)
   Other PI/PDA/VD (Personal Injury/Property               I Other collections (09)            LJ     Constnjction defect (10)
   Damage/Wrongful Death) Tort                             I Insurance coverage (18)           I   I  Mass tort (40)
   L_J Asbestos (04)                                       I Other contract (37)               LJ     Securities litigation (28)
   LJ Product liability (24)                         ^eal Property                             I   I Environmental/Toxic tort (30)
   I    I Medical malpractice (45)                         I Eminent domain/inverse            I   I Insurance coverage claims arising from the
   CZl Other PI/PDAYD (23)                           ___ condemnation (14)                            above listed provisionally complex case
                                                     ~ I Wrongful eviction (33)                       types (41)
    Non.PI/PD/WD (Other) Tort
   I___I Business tort/unfair business practice (07)       I Other real property (26)          Enforcement of Judgment
   CZl Civil rights (08)                             Jnlawful Detainer                         I   I Enforcement of judgment (20)
         LJ Defamation (13)                                   Commercial (31)                       Miscellaneous Civil Complaint
         CZl Fraud (16)                                   ZZ] Residential (32)                      EZl RICO (27)
         LJ Intellectual property (19)                       I Dnjgs (38)                           I    I Other complaint (not specified above) (42)
         LJ Professional negligence (25)                 Judicial Review                            Miscellaneous Civil Petition
         IZZI Other non-PI/PD/WD tort (35)                     Asset forfeiture (05)                i  I Partnership and corporate governance (21)
          Employment                                      ^ Petition re: arbitration av^ard (11)    Q Other petition fnof spec/ffed above) (43)
             I Wrongful termination (36)                  ___I Writ of mandate (02)
           / I Other employment (15)                      __ Other judicial review (39)
2. This case I / I is     I    I is not    complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management;
         a. I    I Large number of separately represented parties            d. I / I Large number of witnesses
         b. I / I Extensive motion practice raising difficult or novel       e. I  I Coordination with related actions pending in one or more courts
            ___ issues that will be time-consuming to resolve                   ___ in other counties, states, or countries, or in a federal court
         c. 1 / I Substantial amount of documentary evidence                 f. I   I Substantial postjudgment judicial supervision

3.       Remedies sought (check all that apply): a.I / I monetary           b.[     nonmonetary; declaratory or injunctive relief                 c. 1     I punitive
4.       Number of causes of action (specify): Two (2)
5. This case     7~l is         is not  a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Date: April 28, 2020
Larry W. Lee
                                  aYPE OR PRIWT NAME)
                                                                                     ►             (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                            NOTICE
     •   Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
         under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
         in sanctions.
     *   File this cover sheet in addition to any cover sheet required by local court rule.
     •   If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
         other parties to the action or proceeding.
     *   Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                               I
Form Adopted for Mandatory Use                                                                                 Cal. Rules ol Court. rUes 2.30, 3.220.3.400-3.403, 3,740,
  Judicial Council ol Calitomia
                                                         CIVIL CASE COVER SHEET                                        Ca). Standards of Judicial Adminislralion. std. 3.10
  CM4)10 [Rev. July 1,2007]                                                                                                                         www.couninlo.ca.gov
                           Case 5:20-cv-04119 Document 1-1 Filed 06/22/20 Page 13 of 21

                                                                                                                                       CM-010
                                       INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers, if you are fiiing a first paper (for example, a compiaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following; (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it vrill be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties In Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                     CASE TYPES AND EXAMPLES
Auto Tort                                       Contract                                            Provisionally Complex Civil Litigation (Cal.
     Auto (22)-PersonaI Injury/Property             Breach of Contract/Warranty (06)                Rules of Court Rules 3.400-3.403)
           DamageArVrongful Death                         Breach of Rental/Lease                         Antitnjsl/Trade Regulation (03)
     Uninsured Motorist (46) {if the                          Contract (not unlawful detainer            Construction Defect (10)
           case involves an uninsured                             or wrongful eviction)                  Claims Involving Mass Tort (40)
           motorist claim subject to                     Contract/Warranty Breach-Seller                 Securities Litigation (28)
           arbitration, check this item                       Plaintiff (nor fraud or negligence)        Environmental/Toxic Tort (30)
           instead of Auto)                              Negligent Breach of Contract/                   Insurance Coverage Claims
Other PI/PDAIVD (Personal Injury/                             Warranty                                       (arising from provisionally complex
Property Damage/Wrongful Death)                          Other Breach of Contract/Warranty                   case type listed above) (41)
Tort                                                Collections (e.g., money owed, open              Enforcement of Judgment
     Asbestos (04)                                       book accounts) (09)                             Enforcement of Judgment (20)
          Asbestos Property Damage                       Collection Case^eller Plaintiff                     Abstract of Judgment (Out of
          Asbestos Personal Injury/                      Other Promissory Note/Collections                         County)
                 Wrongful Death                               Case                                           Confession of Judgment (non­
     Product Liability (not asbestos or             Insurance Coverage (not provisionally                          domestic relations)
          toxic/environmental) (24)                      complex) (18)                                       Sister State Judgment
     Medical Malpractice (45)                            Auto Subrogation                                    Administrative Agency Award
          Medical Malpractice-                           Other Coverage                                          (not unpaid taxes)
                 Physicians & Surgeons              Other Contract (37)                                      Petition/Certification of Entry of
          Other Professional Health Care                 Contractual Fraud                                       Judgment on Unpaid Taxes
                 Malpractice                             Other Contract Dispute                              Other Enforcement of Judgment
                                                Real Property                                                      Case
     Other PI/PD/WD (23)
          Premises Liability (e.g., slip            Eminent Domain/tnverse                           Miscellaneous Civil Complaint
                 and fall)                               Condemnation (14)                               RICO (27)
          Intentional Bodily Injury/PD/WD           Wrongful Eviction (33)                               Other Complaint (not specified
                                                                                                             above) (42)
                 (e.g., assault, vandalism)         Other Real Property (e.g., quiet title) (26)
          Intentional Infliction of                                                                          Declaratory Relief Only
                                                         Writ of Possession of Real Property                 Injunctive Relief Only (non-
                 Emotional Distress                      Mortgage Foreclosure
          Negligent Infliction of                                                                                  harassment)
                                                         Quiet Title                                         Mechanics Lien
                 Emotional Distress                      Other Real Property (not eminent
          Other PI/PD/WD                                                                                     Other Commercial Complaint
                                                         domain, landlordAenant, or
                                                         foreclosure)                                              Case (non-tort/non-complex)
Non-PI/PD/WD (Other) Tort                                                                                    Other Civil Complaint
     Business Tort/Unfair Business              Unlawful Detainer                                                 (non-tort/non-complex)
         Practice (07)                              Commercial (31)
                                                                                                     Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,            Residential (32)                                     Partnership and Corporate
         false arrest) (not civil                   Drugs (38) (if the case involves illegal                 Governance (21)
          harassment) (08)                              drugs, check this item; otherwise,               Other Petition (not specified
     Defamation (e.g., slander, libel)                  report as Commercial or Residential)                 above) (43)
            (13)                                Judicial Review                                              Civil Harassment
     Fraud (16)                                    Asset Forfeiture (05)                                     Workplace Violence
     Intellectual Propei^ (19)                      Petition Re: Arbitration Award (11)                      Elder/Dependent Adult
     Professional Negligence (25)                  Writ of Mandate (02)                                           Abuse
         Legal Malpractice                              Writ-Administrative Mandamus                         Election Contest
         Other Professional Malpractice                 Writ-Mandamus on Limited Court                       Petition for Name Change
              (nof medical or legal)                         Case Matter                                     Petition for Relief From Late
      Other Non-PI/PD/WD Tort (35)                      Writ-Other Limited Court Case                             Claim
Employment                                                   Review                                          Other Civil Petition
    Wrongful Termination (36)                      Other Judicial Review (39)
    Other Employment (15)                               Review of Health Officer Order
                                                        Notice of Appeal-Labor
                                                            Commissioner Appeals
CM-010(Rev. July 1.2007]                                                                                                                Page 2 of 2
                                                    CIVIL CASE COVER SHEET
                  Case 5:20-cv-04119 Document 1-1 Filed 06/22/20 Page 14 of 21


                                                                                                     ATTACHMENT CV.6012
CIVIL LAWSUIT NOTICE                                                                          20CV366341
Superior Court of California, County of Santa Clara                      CASE NUMBER;
191 North First St, San Jose, CA 95113

                                    PLEASE READ THIS ENTIRE FORM
PLAINTIFF (the person suing): Within 60 days after filing the lawsuit, you must serve each Defendant with the Complaint,
Summons, an Alternative Dispute Resolution (ADR) Information Sheet, and a copy of this Civil Lawsuit Notice, and you must file
written proof of such service.

   DEFENDANT (The person sued): You must do each of the following to protect your rights:
   1. You must file a written response to the Complaint, using the proper legal form or format, in the Clerk’s Office of the
      Court, within 30 days of the date you were served with the Summons and Complaint]
   2. You must serve by mail a copy of your written response on the Plaintiffs attorney or on the Plaintiff if Plaintiff has no
      attorney (to “serve by mail” means to have an adult other than yourself mail a copy); and
   3. You must attend the first Case Management Conference.
          Warning: If you, as the Defendant, do not follow these Instructions, you may automatically lose this case.



RULES AND FORMS: You must follow the California Rules of Court and the Superior Court of California, County of
<_CountyName_> Local Civil Rules and use proper forms. You can obtain legal information, view the rules and receive forms, free
of charge, from the Self-Help Center at 201 North First Street, San Jose (408-882-2900 x-2926).
     •    State Rules and Judicial Council Forms; www.courtinfo.ca.QOv/forms and www.courtinfo.ca.qov/rules
     ■    Local Rules and Forms: http://www.sccsuDeriorcourt.orq/civil/rule1toc.htm
CASE MANAGEMENT CONFERENCE (CMC): You must meet with the other parties and discuss the case, in person or by
telephone at least 30 calendar days before the CMC. You must also fill out, file and serve a Case Management Statement
(Judicial Council form CM-110) at least 15 calendar days before the CMC.
           You or your affomey must appear at the CMC. You may ask to appear by telephone - see Local Civil Rule 8.

                                                  Walsh, Brian C
    Your Case Management Judge is:                                                       Department;            1

    The      CMC is scheduled for: (Completed by Clerk of Court)
                                Date: 9/4/2020            Time:     10:00 AM            in Department:_         1
    The next CMC Is scheduled for: (Completed by party if the 1®‘ CMC was continued or has passed)
                                Date:                      Time:                        in Department;,


ALTERNATIVE DISPUTE RESOLUTION (ADR): If all parties have appeared and filed a completed ADR Stipulation Form (local
form CV-5008) at least 15 days before the CMC, the Court will cancel the CMC and mail notice of an ADR Status Conference.
Visit the Court's website at www.sccsuperiorcourt.orQ/civil/ADR/ or call the ADR Administrator (408-882-2100 x-2530) for a list of
ADR providers and their qualifications, services, and fees.

WARNING: Sanctions may be imposed if you do not follow the California Rules of Court or the Local Rules of Court.



CV-5012Rev 08/01/16                                CIVIL LAWSUIT NOTICE                                                    Page 1 of 1
                  Case 5:20-cv-04119 Document 1-1 Filed 06/22/20 Page 15 of 21

                                 SANTA CLARA COUNTY SUPERIOR COURT
                                   ALTERNATIVE DISPUTE RESOLUTION
                                         INFORMATION SHEET
Many cases can be resolved to the satisfaction of all parties without the necessity of traditional litigation, which can be expensive, time
consuming, and stressful. The Court finds that it is in the best interests of the parties that they participate in alternatives to traditional
litigation, including arbitration, mediation, neutral evaluation, special masters and referees, and settlement conferences. Therefore, all
matters shall be referred to an appropriate form of Alternative Dispute Resolution (ADR) before they are set for trial, unless there is good
cause to dispense with the ADR requirement.

What is ADR?
ADR is the general term for a wide variety of dispute resolution processes that are alternatives to litigation. Types of ADR processes
include mediation, arbitration, neutral evaluation, special masters and referees, and settlement conferences, among others forms.

What are the advantages of choosing ADR instead of litigation?
ADR can have a number of advantages over litigation;

          ADR can save time. A dispute can be resolved in a matter of months, or even weeks, while litigation can take years.

          ADR can save money. Attorney's fees, court costs, and expert fees can be reduced or avoided altogether.

          ADR provides more participation. Parties have more opportunities with ADR to express their interests and concerns, instead
          of focusing exclusively on legal rights.

          ADR provides more control and flexibility. Parties can choose the ADR process that is most likely to bring a satisfactory
          resolution to their dispute.

          ADR can reduce stress. ADR encourages cooperation and communication, while discouraging the adversarial atmosphere of
          litigation. Surveys of parties who have participated in an ADR process have found much greater satisfaction than with parties
          who have gone through litigation.

What are the main forms of ADR offered by the Court?
 Mediation is an informal, confidential, flexible and non-binding process in the mediator helps the parties to understand the interests of
everyone involved, and their practical and legal choices. The mediator helps the parties to communicate better, explore legal and practical
settlement options, and reach an acceptable solution of the problem. The mediator does not decide the solution to the dispute; the parties
do.

Mediation may be appropriate when:
  •     The parties want a non-adversary procedure
  •     The parties have a continuing business or personal relationship
   •      Communication problems are interfering with a resolution
   •      There is an emotional element involved
   •      The parties are interested in an injunction, consent decree, or other form of equitable relief

Neutral evaluation, sometimes called “Early Neutral Evaluation" or“ENE“, is an informal process in which the evaluator, an experienced
neutral lawyer, hears a compact presentation of both sides of the case, gives a non-binding assessment of the strengths and weaknesses
on each side, and predicts the likely outcome. The evaluator can help parties to identify issues, prepare stipulations, and draft discovery
plans. The parties may use the neutral's evaluation to discuss settlement.

Neutral evaluation may be appropriate when;
  •      The parties are far apart in their view of the law or value of the case
   •     The case involves a technical issue in which the evaluator has expertise
   •     Case planning assistance would be helpful and would save legal fees and costs
   •     The parties are interested in an injunction, consent decree, or other form of equitable relief

                                                                   -over-



CV-5003 REV 6/26/13             ALTERNATIVE DISPUTE RESOLUTION INFORMATION SHEET
                                                  CIVIL DIVISION
                      Case 5:20-cv-04119 Document 1-1 Filed 06/22/20 Page 16 of 21



Arbitration is a less formal process than a trial, with no jury. The arbitrator hears the evidence and arguments of the parties and then
makes a written decision. The parties can agree to binding or non-binding arbitration. In binding arbitration, the arbitrator's decision is final
and completely resolves the case, without the opportunity for appeal. In non-binding arbitration, the arbitrator's decision could resolve the
case, without the opportunity for appeal, unless a party timely rejects the arbitrator's decision within 30 days and requests a trial. Private
arbitrators are allowed to charge for their time.

Arbitration may be appropriate when;
    •     The action is for personal injury, property damage, or breach of contract
    •     Only monetary damages are sought
    •     Witness testimony, under oath, needs to be evaluated
    •     An advisory opinion is sought from an experienced litigator (if a non-binding arbitration)

Civil Judge ADR allows parties to have a mediation or settlement conference with an experienced judge of the Superior Court. Mediation
is an informal, confidential, flexible and non-binding process in which the judge helps the parties to understand the interests of everyone
involved, and their practical and legal choices. A settlement conference is an informal process in which the judge meets with the parties or
their attorneys, hears the facts of the dispute, helps identify issues to be resolved, and normally suggests a resolution that the parties may
accept or use as a basis for further negotiations. The request for mediation or settlement conference may be made promptly by stipulation
(agreement) upon the filing of the Civil complaint and the answer. There is no charge for this service.

Civil Judge ADR may be appropriate when:
    •     The parties have complex facts to review
    •     The case involves multiple parties and problems
    •     The courthouse surroundings would he helpful to the settlement process

Special masters and referees are neutral parties who may be appointed by the court to obtain information or to make specific fact
findings that may lead to a resolution of a dispute.
Special masters and referees can be particularly effective in complex cases with a number of parties, like construction disputes.

Settlement conferences are informal processes in which the neutral (a judge or an experienced attorney) meets with the parties or their
attorneys, hears the facts of the dispute, helps identify issues to be resolved, and normally suggests a resolution that the parties may
accept or use as a basis for further negotiations.
Settlement conferences can be effective when the authority or expertise of the judge or experienced attorney may help the parties reach a
resolution.

What kind of disputes can be resolved by ADR?
Although some disputes must go to court, almost any dispute can be resolved through ADR. This includes disputes involving business
matters: civil rights; collections: corporations: construction; consumer protection; contracts; copyrights; defamation; disabilities;
discrimination; employment; environmental problems; fraud; harassment; health care; housing; insurance; intellectual property; labor;
landlord/tenant; media; medical malpractice and other professional negligence; neighborhood problems; partnerships; patents; personal
injury: probate; product liability: property damage; real estate; securities; sports; trade secret; and wrongful death, among other matters.

Where can you get assistance with selecting an appropriate form of ADR and a neutral for your case, information about ADR
procedures, or answers to other questions about ADR?

Contact:
Santa Clara County Superior Court                                                 Santa Clara County DRPA Coordinator
ADR Administrator                                                                 408-792-2784
408-882-2530




CV-5003 REV 6/26/13             ALTERNATIVE DISPUTE RESOLUTION INFORMATION SHEET
                                                  CIVIL DIVISION
               Case 5:20-cv-04119 Document 1-1 Filed 06/22/20 Page 17 of 21




                      SUPERIOR COURT OP CALIFORNIA, COUNTY OF SABl^icOtAllAally Filed
                                        191 N. FIRST STREET     by Superior Court of CA,
                                     SAN JOSE, CA 95113-1090    County of Santa Clara,
                                                                on 5/20/2020 3:19 PM
                                                                Reviewed By: R. Walker
                                                                Case #20CV366341
                                                                Envelope: 4358109
TO:    FILE COPY



RE:                   Kristy V. Costco Wholesale Corporation
CASE NUMBER:          20CV366341



                       ORDER DEE/WING CASE COMPLEX AND STAYING DISCOVERY
                                AND RESPONSIVE PLEADING DEADLINE



       WHEREAS, the Complaint was filed by Plaintiff ANTHONY KRISTY ("Plaintiff"), et al. in the
Superior Court of California, County of Santa Clara, on April 28, 2020 and the matter was assigned
to Department 1 (Complex Civil Litigation), the Honorable Brian C. Walsh presiding, pending a ruling
on the complexity issue;

        IT IS HEREBY ORDERED that:
        The Court determines that the above-referenced case is COMPLEX within the meaning of
Californio Rules of Court 3.400. The matter remains assigned, for ail purposes, including discovery
and trial, to Department 1 (Complex Civil Litigation), the Honorable Brian C. Walsh presiding.
        The parlies are directed to the Court’s local rules and guidelines regarding electronic filing
and to the Complex Civil Guidelines, which are available on the Court's website.
        Pursuant to California Rules of Court, Rule 3.254, the creation and maintenance of the Master
Service List shall be under the auspices of [1) Plaintiff ANTHONY KRISTY, as the first-named party in
the Complaint, and (2) the first-named party In each Cross-Complaint, if any.
        Pursuant to Government Code section 70616(c}, each party's complex case fee is due within
ten (10) calendar days of this date.
        Plaintiff shall serve a copy of this Order on all parties forthwith and file a proof of service within
seven (7) days of service.
        Any party objecting to the complex designation must file an objection and proof of service
within ten (10) days of service of this Order. Any response to the objection must be filed within
seven (7) days of service of the objection. The Court will make Its ruling on the submitted pleadings.
        The Case Management Conference remains set for September 4. 2020 at 10:00 a.m. In
Deportment 1 and all counsel are ordered to attend in person.
        Counsel for all parties are ordered to meet and confer In person at least 15 days prior to the
First Case Management Conference and discuss the following issues:
        1. Issues related to recusal or disqualification;
        2. Issues of iaw that, if considered by the Court, may simplify or further resolution of the case,
             including issues regarding choice of law;


                                                                                                                 1
Updated on 3/8/18.
               Case 5:20-cv-04119 Document 1-1 Filed 06/22/20 Page 18 of 21




       3. Appropriate alternative dispute resolution (ADR), for example, mediation, mandatory
          settlement conference, arbitration, mini-trial;
       4. A plan for preservation of evidence and a uniform system for identification of documents
          throughout the course of this litigation;
       5. A plan for document disclosure/production and additional discovery; which will generally
          be conducted under court supervision and by court order;
       6. Whether   it is advisable to address discovery in phases so that information needed to
          conduct meaningful ADR is obtained early in the case (counsel should consider whether
          they will stipulated to limited merits discovery in advance of certification proceedings),
          allowing the option to complete discovery if ADR efforts are unsuccessful;
       7. Any issues involving the protection of evidence and confidentiality;
       8. The handling of any potential publicity issues;

        Counsel for Plaintiff is to take the lead in preparing a Joint Case Management Conference
Stotement to be filed 5 calendar days prior to the First Case Management Conference, and include
the following;
        1. A Statement as to whether additional parties are likely to be added and a proposed
           date by which all parties must be served;
        2. Service lists identifying all primary and secondary counsel, firm names, addresses,
           felephone numbers, email addresses and fax numbers for all counsel;
        3. A description of all discovery completed to date and any outstanding discovery as of the
           date of the conference;
        4. Applicability and enforceability of arbitration clauses, if any;
        5. A list of ali related litigation pending In other courts, including Federol Court, and a brief
           description of any such litigation, and a statement as to whether any additional related
           litigation is anticipated (CRC 3.300);
        6. A description of factual and legal issues - the parties should address any specific contract
           provisions the interpretation of which may assist in resolution of significant issues in the
           case;
        7. The parties’ tentative views on an ADR mechanism and how such mechanism might be
           integrated into the course of the litigation;
        8. Whether discovery should be conducted in phases or limited; and if so. the order of
           phasing or types of limitations of discovery. If this is a class action lawsuit, the parties
           should address the issue of limited merits discovery in advance of class certification
           motions.

      To the extent the parties are unable ta agree on the matters to be addressed in the Joint
Case Management Conference Statement, the positions of each party or of various parties should
be set forth separately and attached to this report as addenda. The parties are encouraged to
propose, either jointly or separately, any approaches to case management they believe will
promote the fair and efficient handling of this case. The Court is particularly interested in identifying
potentially dispositive or significant threshold issues the early resolution of which moy assist in moving
the case toword effective ADR and/or a final disposition.

       STAY ON DISCOVERY AND RESPONSIVE PLEADING DEADLINE Pending further order of this
Court, the service of discovery and the obligation to respond to any outstanding discovery is
stayed. However, Defendant(s) shall file a Notice of Appearance for purposes of identification of
counsel and preparation of a sen/ice list. The filing of such a Notice of Appearance shall be without
prejudice to the later filing of a motion to quosh to contest jurisdiction. Parties shall not file or serve
responsive pleadings, including answers to the complaint, motions to strike, demurrers, motions for


                                                                                                              2
updated on 3/8/18.
                Case 5:20-cv-04119 Document 1-1 Filed 06/22/20 Page 19 of 21




change of venue and cross-complaints until a date is set at the First Case Management
Conference for such filings and hearings.

         This Order is issued to assist the Court and the parties in the management of this "Complex"
case through the development of an orderly schedule for briefing and hearings. This Order shall not
preclude the parties from continuing to informally exchange documents that may assist in their
initial evaluation of the issues presented in this Case.

        Plaintiff shall serve a copy of this Order on all the parties in this matter forthvv'lth.

        SO ORDERED.


Date:                                                                             >ytAA
                                                                                    Hon. Brian C. Walsh
                                                                                    Judge of the Superior Court



If you, a party represented by you, or a witness to be called on behalf of that party need an accommodation under the
American with Disabilities Act, please contact the Court Administrator's office at (408) 882-2700, or use the Court's TDD line,
(408) 882-2690 or the Voice/TDD California Relay Service. (800) 735-2922.




                                                                                                                              3
Updated on 3/8/18.
Case 5:20-cv-04119 Document 1-1 Filed 06/22/20 Page 20 of 21




                                                 EXHIBIT B
         Case 5:20-cv-04119 Document 1-1 Filed 06/22/20 Page 21 of 21

                                                                       Service of Process
                                                                       Transmittal
                                                                       05/21/2020
                                                                       CT Log Number 537695212
TO:      John Sullivan, Corporate Counsel
         Costco Wholesale Corporation
         Legal Dept., 999 Lake Drive
         Issaquah, WA 98027-

RE:      Process Served in California

FOR:     Costco Wholesale Corporation (Domestic State: WA)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  ANTHONY KRISTY, as an individual and on behalf of all others similarly situated,
                                  Pltf. vs. COSTCO WHOLESALE CORPORATION, et al., Dfts.
DOCUMENT(S) SERVED:               -
COURT/AGENCY:                     None Specified
                                  Case # 20CV366341
NATURE OF ACTION:                 Employee Litigation
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Los Angeles, CA
DATE AND HOUR OF SERVICE:         By Process Server on 05/21/2020 at 13:09
JURISDICTION SERVED :             California
APPEARANCE OR ANSWER DUE:         None Specified
ATTORNEY(S) / SENDER(S):          None Specified
ACTION ITEMS:                     CT has retained the current log, Retain Date: 05/21/2020, Expected Purge Date:
                                  05/26/2020

                                  Image SOP

                                  Email Notification, Nicola Merrett nmerrett@costco.com

                                  Email Notification, John Sullivan JSULLIVAN@COSTCO.COM

SIGNED:                           C T Corporation System
ADDRESS:                          1999 Bryan Street
                                  Suite 900
                                  Dallas, TX 75201
For Questions:                    866-665-5799
                                  SouthTeam2@wolterskluwer.com




                                                                       Page 1 of 1 / SB
                                                                       Information displayed on this transmittal is for CT
                                                                       Corporation's record keeping purposes only and is provided to
                                                                       the recipient for quick reference. This information does not
                                                                       constitute a legal opinion as to the nature of action, the
                                                                       amount of damages, the answer date, or any information
                                                                       contained in the documents themselves. Recipient is
                                                                       responsible for interpreting said documents and for taking
                                                                       appropriate action. Signatures on certified mail receipts
                                                                       confirm receipt of package only, not contents.
